Citation Nr: 1040706	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patellae of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia patellae of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 2000 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs, which granted service connection 
for left and right knee disabilities and assigned an initial 10 
percent evaluation for each.  The Veteran has since relocated, 
and the Honolulu, Hawaii, RO has jurisdiction on the claim.

In the course of the appeal, the Veteran has alleged that he is 
unable to work due to his service connected knee disabilities; he 
has also indicated some involvement of other service connected 
disabilities in impairing his occupational functioning.  Further, 
a claim for increased evaluation encompasses a claim for a total 
disability evaluation based on individual unemployability (TDIU).  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for TDIU is 
referred to the RO for appropriate action.  Remand is not 
appropriate here, where the allegation of TDIU is not tied to a 
single disability over which the Board currently has 
jurisdiction.


FINDINGS OF FACT

1.  Right knee chondromalacia is manifested by complaints of 
painful motion, with measured motion from 0 degrees extension to 
at least 110 degrees flexion; there is no instability or 
subluxation of the joint.

2.  Left knee chondromalacia is manifested by complaints of 
painful motion, with measured motion from, at worst, 7 degrees 
extension to at least 85 degrees flexion; there is no instability 
or subluxation of the joint.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia patellae of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2010).

2.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia patellae of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluations following the grant of service connection for 
chondromalacia patellae of the left and right knees.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Complete service treatment records, 
to include physical evaluation board proceedings, have been 
obtained, and the Veteran has been afforded several VA 
examinations.  The examiners made all required findings and have 
provided rationales for opinions expressed; the examinations are 
adequate for adjudication purposes.   The Veteran did not request 
a Board hearing.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

An examination was performed by the military for purposes of a 
physical evaluation board in June 2007.  The Veteran complained 
of bilateral knee pain, left worse than right.  He had undergone 
physical therapy and used medication without relief.  Standing 
and walking aggravated symptoms.  Crepitus was present in both 
knees, and the examiner noted "universal ligament laxity," but 
no specific ligament was lax.  Range of motion was 0 degrees 
extension to 110 degrees flexion on the right, and 7 degrees to 
86 degrees on the left.  Pain was the limiting factor.  

At a July 2007 VA examination conducted while the Veteran was 
still on active duty, he complained of bilateral knee pain.  He 
walked with a cane, provided by physical therapists, to keep 
pressure off his knees.  He reported tenderness over both knee 
joints with intermittent swelling and giving way when putting 
pressure on the joints.  Prolonged standing and exercise 
exacerbated complaints.  He could not walk without pain, and 
reported daily flare-ups of between 2 and 12 hours.  On physical 
examination, the left knee was tender to palpation; the right 
knee was not.  Range of motion was from 0 degrees extension to 90 
degrees flexion on the left, and 0 degrees to 110 degrees on the 
right.  There was no laxity of either joint, and no crepitus.  
The Veteran complained of severe pain, but there was no 
additional limitation of function with repetitive movement.  

A VA contract examination was conducted in August 2007.  The 
right knee was tender, and on the left there was tenderness and 
guarding.  No subluxation or locking of either joint was noted.  
Range of motion was 0 degrees extension to 120 degrees flexion on 
the right, and 0 degrees to 90 degrees on the left.  Repetitive 
motion caused increased pain bilaterally, resulting in no 
additional functional impairment on the right, but five more 
degrees of limitation in flexion on the left.  Both joints were 
stable.  The examiner reported that the Veteran could not walk 
more than 1/4 of a mile due to pain.

A VA joints examination was performed in February 2010.  The 
Veteran complained that he was unable to work because of 
bilateral knee pain, especially when a job required him to stand 
or walk.  He had not worked since summer 2008.  He described 
weakness and instability of the knees, as well as a lack of 
endurance.  Medications, including injections, were not helpful.  
He had flare-ups of symptoms twice a week, which impaired his 
ability to perform daily activities.  Physical examination showed 
no tenderness, swelling, redness, heat, grinding, or laxity of 
either knee.  Range of motion was 0 degrees extension to 125 
degrees flexion, bilaterally.  Pain was the limiting factor; 
while pain increased with repetitive motion, there was no 
additional functional impairment.  

III.  Analysis

The left and right knee disabilities are discussed together, as 
the analyses are substantially similar.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule 
provides for consideration of additional functional impairment 
due to pain, weakness, fatigue, incoordination, and lack of 
endurance when assigning evaluations. 38 C.F.R. § 4.40, 4.45, 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Numerous Diagnostic Codes may potentially be applied for 
disabilities of the knee.  All have been considered.  There is no 
ankylosis to permit evaluation under Code 5256, nor is there any 
competent evidence of recurrent subluxation or instability under 
Code 5257.  The Veteran reports a sensation of "giving way," 
but objective testing repeatedly shows the knees to be stable.  
No meniscal involvement is shown with respect to either knee, and 
so Codes 5258 and 5259 are not for application.  Code 5262, for 
impairment of the tibia and fibula, is inapplicable in the 
absence of any fracture or damage to the bones of the leg, and 
there is no showing of hyperextension of the knee warranting 
evaluation under Code 5263 for genu recurvatum.  38 C.F.R. § 
4.71a.

The evidence of record does establish some limitation of motion 
in flexion, however, which is evaluated under Code 5260.  
Compensable evaluations from 10 percent to 30 percent are 
assigned for motion limited at various points to 45 degrees or 
less.  38 C.F.R. § 4.71a.  At worst, flexion on the right was 
limited to 110 degrees, and to 85 degrees on the left, even upon 
consideration of additional functional impairment due to pain, 
weakness, fatigue, lack of endurance, or incoordination.  No 
compensable evaluation, and certainly no increased evaluation, is 
assignable under Code 5260.

Similarly, limitation of extension is evaluated under Code 5261; 
compensable evaluations are assignable for limitations between 10 
and 45 degrees.  Evaluations range from 10 percent to 50 percent.  
38 C.F.R. § 4.71a.  On only one examination, in June 2007 in 
preparation for the physical evaluation board, was any limitation 
of extension noted in either knee.  The left knee lacked 7 
degrees of extension at its worst point, after repeated motion 
caused increased pain.  No other examiner identifies any 
limitation of extension whatsoever, in either knee.  Movement is 
still painful, but under the schedule no compensable evaluation, 
and certainly no increased evaluation, is assignable under Code 
5261.

The RO properly considered the criteria for evaluation of 
degenerative joint disease.  While no arthritic changes are shown 
on x-ray, and arthritis is not clinically diagnosed, the schedule 
provides that unlisted conditions, such as chondromalacia, may be 
rated by analogy to listed disabilities, based on anatomical 
location, affected functions, and symptomatology.  38 C.F.R. 
§ 4.20.  As one examiner had described the current disability as 
bursitis, the RO selected Code 5019, which directs that the 
criteria for degenerative arthritis be applied under Code 5003.

Code 5003 provides that where limitation of motion of a joint is 
noncompensable under the appropriate Codes, a rating of 10 
percent is assignable for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a.  The knees are major joints.  
38 C.F.R. § 4.45.  No higher evaluation is available for 
individual joints under Code 5003 than that currently assigned 
for each knee.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference with employment 
has not been shown.  While the Veteran has alleged he cannot work 
due to his knees, doctors have identified no functional 
limitations of the knees which would prevent working; at best, 
only individual tasks are made more difficult.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claims; there is 
no doubt to be resolved.  Increased evaluations for 
chondromalacia patellae of the left and right knees are not 
warranted.






ORDER

An initial evaluation in excess of 10 percent for chondromalacia 
patellae of the right knee is denied.

An initial evaluation in excess of 10 percent for chondromalacia 
patellae of the left knee is denied



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


